      Case 1:20-cv-00196-NONE-SAB Document 39 Filed 09/24/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   THOMAS EUGENE GRAY,                             )   Case No.: 1:20-cv-00196-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S REQUEST TO
13          v.                                           CONTINUE THE OCTOBER 1, 2020
                                                     )   SETTLEMENT CONFERENCE
14                                                   )
     KEN CLARK, et.al.,
                                                     )   (ECF No. 36)
15                                                   )
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
                                                     )
18
            Plaintiff Thomas Eugene Gray is appearing pro se and in forma pauperis in this civil rights
19
     action pursuant to 42 U.S.C. § 1983.
20
            On September 17, 2020, Plaintiff filed a notice indicating that he is scheduled to be transferred
21
     out of California State Prison, Corcoran. (CSP-Corcoran). (ECF No. 36.)
22
            On September 23, 2020, Defendants filed a response. (ECF No. 38.) Defense counsel declares
23
     that the Litigation Coordinator at CSP-Corcoran verified that Plaintiff was scheduled to be transferred
24
     out of CSP-Corcoran on September 25, 2020. (Declaration of Justin Walker ¶ 3.) However, because
25
     of the scheduled settlement conference in this matter, on October 1, 2020, the Litigation Coordinator
26
     confirmed that Plaintiff will remain at CSP-Corcoran through October 1, 2020, and will attend the
27
     settlement conference on this date. (Id. ¶ 4.) Accordingly, Plaintiff’s request to continue the October
28

                                                         1
      Case 1:20-cv-00196-NONE-SAB Document 39 Filed 09/24/20 Page 2 of 2



1    1, 2020, settlement conference is DENIED, and the conference will proceed as scheduled. The Clerk

2    of Court shall serve a copy of this order by email on the Litigation Coordinator at CSP-Corcoran.

3
4    IT IS SO ORDERED.

5    Dated:    September 24, 2020
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
